Silverman, J.,
concurs in a memorandum as follows: It took appellant almost precisely a year to bring up to this court this simple appeal. During that time, as we are informed by the papers on the motion to dismiss the appeal as moot, the arbitration was held resulting in an award to the claimants against the present appellant; the award was confirmed; and the judgment thereon entered on default in the Supreme Court, Queens County (notwithstanding CPLR 7502, subd fa]); and a motion was apparently pending in the spring of 1980 to vacate the judgment of confirmation of the award, among other things, on the ground that the appellant was never served with the moving papers. I think that on the hearing, the court should also consider in the light of the relevant facts and circumstances to be developed at the hearing (a) the question of whether appellant has waived its objection to the arbitration by its participation in the arbitration and unreasonable delay in prosecuting this appeal while the arbitration was proceeding, (b) and the effect, if any, of the judgment in the Supreme Court, Queens County, on the present case.